Citation Nr: 1714602	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to an initial rating higher than 10 percent for left knee disability for the period from April 9, 2001 to March 24, 2003, and higher than 20 percent for the period since March 25, 2003.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  An October 2011 rating decision granted service connection for tricompartmental osteoarthritis of the left knee and assigned an initial 10 percent rating, effective August 31, 2000.  A July 2012 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective April 9, 2011.

In a July 2013 rating decision, an RO decision review officer (DRO) granted an increased initial rating for the left knee from 10 to 20 percent, effective in March 2003.

In his June 2007 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at the RO, and the Board remanded this matter in May 2008 to the RO so the requested hearing could be scheduled.  In September 2010, the Veteran withdrew his hearing request.

This case has been remanded a number of times for additional development, most recently in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he is entitled to higher ratings for his left knee disability, an extraschedular rating for his bilateral hearing loss disability, and a TDIU.

The April 2015 Board remand included directives for a new VA examination to address the current severity of the Veteran's service-connected left knee disability.  The Veteran underwent additional VA examination relating to his left knee disability in September 2015.  However, the September 2015 VA examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  The September 2015 VA examiner also noted that the Veteran did not report flare-ups, but the claims file shows otherwise.  The VA examiner opined that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The VA examiner also was unable to opine without speculation as to whether pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period of time.  However, the VA examiner did not explain whether she considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis and did not state whether her inability to provide the opinion reflected the limits of her knowledge or that of the medical community at large, as requested in the April 2015 remand directives.  Consequently, another examination to assess the current severity of the Veteran's left knee disability is necessary.

In addition, the April 2015 Board decision and remand found that there was evidence in the file showing bilateral hearing loss symptoms not contemplated by the rating schedule and an impact on the Veteran's employment.  Based on such evidence, the Board remanded the claim to refer the case to the Director of Compensation and Pension for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board also remanded the Veteran's claim for a TDIU, including on an extraschedular basis, for referral to the Director.  In June 2016, the Director provided opinion that the Veteran was not entitled to a TDIU on an extraschedular basis.  However, it does not appear that the Director opined as to whether the Veteran is entitled to a compensable rating for bilateral hearing loss on an extraschedular basis.  The Director also did not discuss the combined effects of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed Cir. 2014).  A decision by the Director denying extraschedular consideration must be supported by "a statement of reasons for the decision and a summary of the evidence considered."  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Accordingly, the Board will request the Director to consider whether a compensable rating for bilateral hearing loss is warranted on an extraschedular basis, and to consider the combined effects of the Veteran's service-connected disabilities in considering the Veteran's extraschedular claims.  Thus, the Board must return the Director's June 2016 administrative decision for a complete summary of the evidence considered and a statement of reasons why the schedular criteria are adequate in this case.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include any additional treatment records from Vanderbilt University Medical Center and VA treatment records from June 2013 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims, including any additional treatment records from Vanderbilt University Medical Center.

2.  Obtain any additional VA treatment records, including those dated from June 2013 to the present.

3.  After conducting the above development, schedule the Veteran for the appropriate VA orthopedic examination in order to assist in determining the current level of severity of the Veteran's service-connected left knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

The VA examiner should report the extent of the left knee disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the VA examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the VA examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

If the Veteran reports flare-ups, the examiner should ask him to report or demonstrate his range of motion during the flare-ups.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion. 

In addition to range of motion testing, the VA examiner should indicate whether the Veteran has either instability or recurrent subluxation of the right knee, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The VA examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The VA examiner should also describe the functional impairment caused by the Veteran's left knee disability, and comment on the Veteran's ability to function in an occupational environment.  

If the examiner is unable to provide an opinion without resort to speculation, the examiner must provide responses to the following (as required by court decisions):  

Did the examiner consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis?

Does the examiner's inability to provide the necessary opinion reflect the limits of the examiner's knowledge or in the alternative, that of the medical community at large?

4.  After completing the development requested in paragraphs 1 to 3, refer the Veteran's claims for consideration of extraschedular evaluation to the Director of Compensation and Pension, pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).

The determination must consider the combined effects of the Veteran's service-connected disabilities, and be supported by "a statement of reasons for the decision and a summary of the evidence considered."  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

5.  Then, readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his attorney the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




